NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DONALD D. SCHNARR,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D15-1275
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 4, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.




PER CURIAM.


              Donald D. Schnarr appeals the order summarily denying his motion filed

under Florida Rule of Criminal Procedure 3.850. We affirm the postconviction court's

order without prejudice to any right Schnarr may have to raise a claim of illegal

sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).



ALTENBERND, KELLY, and BADALAMENTI, JJ., Concur.